United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-1615
                         ___________________________

                             Robert Earl Clayborne, Jr.,

                        lllllllllllllllllllll Plaintiff - Appellant,

                                            v.

   Lancanster County; Lancaster County Jail Director, individually and in their
    official capacity jointly and severally; Lancaster County Medical Director,
 individually and in their official capacity jointly and severally; Lancaster County
   Correct Care Solutions Medical Department; Mary Howell, Lancaster County
Correct Care Solutions Mental Health Practitioner, individually and in their official
                                    capacity jointly,

                             lllllllllllllllllllll Defendants,

     Christopher Eickholt, Lancaster County Public Defender/Court Official,
   individually and in their official capacity jointly and severally; Lori Pasold,
 Lancaster County Attorney, individually and in their official capacity jointly and
 severally; Stephanie Stacy, Lancaster County District Court Judge, individually
                and in their official capacity jointly and severally,

                      lllllllllllllllllllll Defendants - Appellees,

Patrick F. Condon, Lancaster County Chief Deputy County Attorney, individually
       and in their official capacity jointly and severally; State of Nebraska,

                             lllllllllllllllllllll Defendants.
                                      ____________

                     Appeal from United States District Court
                       for the District of Nebraska - Omaha
                                  ____________
                              Submitted: July 22, 2016
                               Filed: August 3, 2016
                                   [Unpublished]
                                   ____________

Before COLLOTON, BOWMAN, and GRUENDER, Circuit Judges.
                        ____________

PER CURIAM.

      Robert Clayborne, Jr. appeals the district court’s1 28 U.S.C. § 1915(e)(2)
dismissal of his pro se complaint asserting a claim of deliberate indifference to his
serious medical needs, under 42 U.S.C. § 1983, and a claim of disability
discrimination, under the Americans with Disabilities Act. Upon careful de novo
review, see Moore v. Sims, 200 F.3d 1170, 1171 (8th Cir. 2000) (per curiam), we
conclude that the dismissal was proper. Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________




      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.

                                         -2-